DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2021 and 11/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “each isolation section” in the first line of the claim.  It is unclear whether it refers to “isolation sections” recited in the 5th line of claim 1.  It is recommended to replace the limitation with “each of the isolation sections”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Costa et al. (US 2015/0255368 A1).
Regarding claim 1, Costa et al. teach an apparatus comprising: 
• 	a mold device die (48; Fig. 14; [0057]), comprising a device region (48; Fig. 14, [0057]), a thermally conductive film (46 of silicon nitride, one of the embodiment of the materials of the thermally conductive film in the current application paragraph [0079]; Fig. 14, [0058]), and a first mold compound (40; Fig. 14, [0058]), wherein: 
• 	the device region (48) includes a front-end-of-line (FEOL) portion (20, 24, 30, 16, 18; Fig. 14, [0040]) and a back-end-of-line (BEOL) portion (22, 28, 34; Fig. 14, [0040]) underneath the FEOL portion (20, 24, 30, 16, 18; see Fig. 14 upside down), wherein:
	• 	the FEOL portion (20, 24, 30, 16, 18) comprises isolation sections (16; Fig. 14, [0040]) and an active layer (18; Fig. 14, [0040]), which is surrounded by the isolation sections (16) and does not extend vertically beyond the isolation sections (16; see Fig. 14 upside down); and  

• 	the thermally conductive film (46) resides at least over a top surface of the active layer (18) of the FEOL portion (20, 24, 30, 16, 18; see Fig. 14 upside down), wherein the thermally conductive film (46) has a thermal conductivity greater than 10 W/m.K and an electrical resistivity greater than 1E5 Ohm-cm (46 of silicon nitride, one of the embodiment of the materials of the thermally conductive film having a thermal conductivity greater than 10 W/m.K and an electrical resistivity greater than 1E5 Ohm-cm in the current application paragraph [0079])); and 
• 	the first mold compound (40) resides over the thermally conductive film (46; see Fig. 14 upside down), wherein:
	• 	silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist between the first mold compound (40) and the active layer (18; see Fig. 14 upside down); and 
	• 	top surfaces of the isolation sections (16; see Fig. 14 upside down) are in contact with the thermally conductive film or the first mold compound (in “indirect” contact with thermally conductive film 46 through the intervening layer 14, the “contact” can be a direct contact and an indirect contact which is commonly known in the field, e.g. paragraph [0110] of Haramoto et al., which is also similar to the concept in paragraph [0068] of the current application); and
• 	a multilayer redistribution structure (36, 44, 26, 32; Fig. 14, [0041, 0050, 0052]) formed underneath the BEOL portion (22, 28, 34) of the mold device die (48; see Fig. 14 upside down), wherein the multilayer redistribution structure (36, 44, 26, 32) comprises a plurality of bump 
Regarding claim 4, Costa et al. teach the apparatus of claim 1 wherein the thermally conductive film (46) has a thickness between 100 Å to 50 µm (about 1000 Å to around about 5000 Å, i.e. 0.5 µm; [0056]).
Regarding claim 7, Costa et al. teach the apparatus of claim 1 wherein the thermally conductive film (46) is formed of one of a group consisting of silicon nitride, aluminum nitride, alumina, boron nitride, and a diamond-based material (silicon nitride; [0058]).
Regarding claim 9, Costa et al. teach the apparatus of claim 1 wherein: 
• the BEOL portion (22, 28, 34) comprises connecting layers (22 and 28; Fig. 14, [0040]); 
• the FEOL portion (20, 24, 30, 16, 18) further comprises a contact layer (24 and 30; Fig. 14, [0040]), wherein the active layer (18) and the isolation sections (16) reside over the contact layer (24 and 30; see Fig. 14 upside down), and the BEOL portion (22, 28, 34) resides underneath the contact layer (24 and 30; see Fig. 14 upside down); and 
• the multilayer redistribution structure (36, 44, 26, 32) further comprises redistribution interconnections (26, 32; Fig. 14, [0040]), wherein the plurality of bump structures (26, 32) are electrically coupled to the FEOL portion (20, 24, 30, 16, 18) of the mold device die (48) via the redistribution interconnections (26, 32) within the multilayer redistribution structure (36, 44, 26, 32) and the connecting layers (22 and 28) within the BEOL portion (22, 28, 34).
Regarding claim 14, Costa et al. teach the apparatus of claim 1 wherein the top surface of each isolation section (16) and the top surface of the active layer (18) are coplanar (see Fig. 14 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. as applied to claim 1 above, and further in view of Oka et al. (US 2010/0003803).
Regarding claim 2, Costa et al. teach wherein the active layer (18).
Costa et al. do not teach the active layer is formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K.
In the same field of endeavor of semiconductor manufacturing, Oka et al. teach the active layer (a strained Si substrate for MOSFET; [0002]) is formed from a strained silicon epitaxial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and Oka et al. and to use the strained Si layer to make the active layer as taught by Oka et al., because the stained Si layer can improve the mobility of electrons and holes as taught by Oka et al. ([0002]). 
Oka et al. do not teach in which (the strained silicon epitaxial layer) a lattice constant of silicon is greater than 5.461 at a temperature of 300K.
Parameters such as the lattice constant of the strained silicon epitaxial layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance ([0002]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the lattice constant of the strained silicon epitaxial layer within the range as claimed at a temperature of 300K in order to achieve the desired device performance ([0002]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. as applied to claim 1 above.
Regarding claim 3, Costa et al. teach wherein the thermally conductive film (46) has a thermal conductivity (the thermal conductivity of SiN, which is 30 W/m K, as evident from paragraph [0032] of Shimotsusa et al., US 2018/0138227) and the first mold compound (40).
Costa et al. do not explicitly teach the thermally conductive film has a higher thermal conductivity than the first mold compound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and to have the thermally . 
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. as applied to claim 1 above, and further in view of Lee et al. (US 2017/0200648).
Regarding claim 6, Costa et al. teach wherein the thermally conductive film (46).
Costa et al. do not teach the thermally conductive film is formed of aluminum nitride with a thickness between 1 µm and 20 µm.
In the same field of endeavor of semiconductor manufacturing, Lee et al. teach the thermally conductive film (254; Fig. 2a, [0080]) is formed of aluminum nitride ([0080]) with a thickness between 1 µm and 20 µm (1.2 µm; ([0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and Lee et al. and to replace BOX of Costa et al. (14; Fig. 14, [0043]) with aluminum nitride as a thermally conductive film as taught by Lee et al., because aluminum nitride can improve thermal conductivity characteristics for high power applications as taught by Lee et al. ([0080]). 
Regarding claim 13, Costa et al. teach wherein the thermally conductive film (46) and the active layer (18).
Costa et al. do not teach the thermally conductive film directly resides over the top surface of the active layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and Lee et al. and to replace BOX of Costa et al. (14; Fig. 14, [0043]) with aluminum nitride as a thermally conductive film as taught by Lee et al., because aluminum nitride can improve thermal conductivity characteristics for high power applications as taught by Lee et al. ([0080]). 
The combination of Costa et al. and Lee et al. teach the thermally conductive film directly resides over the top surface of the active layer, because Costa et al. teach BOX layer (14; Fig. 14, [0043]) directly resides over the top surface of the active layer (18; see Fig. 14 upside down) and Lee et al. teach that the BOX layer can be replaced with a thermally conductive film of aluminum nitride to improve the thermal conductivity ([0080]).
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. as applied to claim 1 above, and further in view of Costa et al. (US 2018/0166358, hereafter referred to as Costa1).
Regarding claim 10, Costa et al. teach wherein the isolation sections (16), the active layer (18).
Costa et al. do not teach the isolation sections extend vertically beyond the top surface of the active layer to define an opening within the isolation sections and over the active layer.
In the same field of endeavor of semiconductor manufacturing, Costa1 teaches the isolation sections (18; Fig. 9, [0028]) extend vertically beyond the top surface of the active layer (24; Fig. 9, [0029]) to define an opening (30; Fig. 9, [0032]) within the isolation sections (18) and over the active layer (24).

Regarding claim 11, Costa et al. teach the apparatus of claim 10 wherein the thermally conductive film (46), the active layer (18), side surfaces of the isolation sections (16) and the top surfaces of the isolation sections (16).
Costa et al. do not teach the thermally conductive film continuously resides over the top surface of the active layer and side surfaces of the isolation sections within the opening, and the top surfaces of the isolation sections.
In the same field of endeavor of semiconductor manufacturing, Costa1 teaches the thermally conductive film (20; Fig. 9, [0028]) continuously resides over the top surface of the active layer (24) and side surfaces of the isolation sections (18) within the opening (30), and the top surfaces of the isolation sections (18; see Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and Costa1 and to replace 16/14/46/40 of Costa et al. (Fig. 14) with 18/20/22/28 of Costa1 as taught by Costa1, because the structure of Costa1 can provides better heat dissipation as taught by Costa1 ([0006]). 
Regarding claim 12, Costa et al. teach the apparatus of claim 10 wherein the mold device die (48) and the active layer (18).
Costa et al. do not teach the mold device die further comprises a passivation layer over the top surface of the active layer and within the opening, wherein: the passivation layer is 
In the same field of endeavor of semiconductor manufacturing, Costa1 teaches the mold device die (10; Fig. 9, [0028]) further comprises a passivation layer (28; Fig. 9, [0029]) over the top surface of the active layer (24; see Fig. 9) and within the opening (30), wherein: the passivation layer (28) is formed silicon dioxide (silicon oxide, implied silicon dioxide; [0029]); and the thermally conductive film (20) directly resides over the passivation layer (28; see Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and Costa1 and to replace 16/14/46/40 of Costa et al. (Fig. 14) with 18/20/22/28 of Costa1 as taught by Costa1, because the structure of Costa1 can provides better heat dissipation as taught by Costa1 ([0006]). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. as applied to claim 1 above, and further in view of Costa et al. (US 2019/0013255, hereafter referred to as Costa2).
Regarding claim 15, Costa et al. teach the apparatus of claim 1 wherein the first mold compound (40) has a thermal conductivity greater than 1 W/m. K (greater than 2 W/mK to around 50 W/mK; [0043]).
Costa et al. do not teach the first mold compound has a dielectric constant less than 8.
In the same field of endeavor of semiconductor manufacturing, Costa2 teaches the first mold compound (22; Fig. 3, [0047]) has a dielectric constant less than 8 (less than 7; [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and Costa2 and to have the first mold compound of Costa et al. also having a dielectric constant less than 7 as taught by . 

Response to Arguments
Applicant’s amendments, filed 08/26/2021, did not overcome the rejections to claims 14 under 35 U.S.C. 112.  Applicant did not amend the claim 14 as indicated in the reply.  The rejections to claims 14 under 35 U.S.C. 112 still stands.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/17/2021